EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chung Park on 3/26/2021

The application has been amended as follows: 

In the claims
Claim 1,
A rebar coupler comprising:
a housing which is a cylindrical hollow body having at one end a first opening for receiving a first rebar, at the other end a second opening for receiving a second rebar, to connect the first rebar and the second rebar, and a partition disposed at a center thereof to divide the ends having the first and second openings;
a mounting member inserted in each end of the housing and receiving the corresponding first and second rebars therein;
a plurality of coupling members slidably disposed on the corresponding mounting member and being brought into contact with an outer peripheral surface of the corresponding inserted first and second rebars to prevent the first and second rebars from moving out from the rebar coupler; 
a resilient member configured to apply a restoring force to the coupling members so that the coupling members slid by the first and second rebars inserted in the corresponding mounting member are returned to an original position; and 
a cover fastened to both ends of the housing to prevent the mounting member and the coupling members from moving out from the housing due to a tensile force of the first and second rebars, 
each mounting memberthe corresponding first and second rebars, a flange connecting ends of the guide portions, and a contact portion protruding from the flange towards the coupling members.

Claim 3,
The rebar coupler according to claim 2, wherein the contact portion has first surfaces protruding from areas between the guide portions to be brought into contact with the coupling members, second surfaces disposed between the flange and the contact portion to be opposite to the first surfaces, and third surfaces for connecting both ends of the first surface and the second surface and deformed to correspond to a width the corresponding first and second rebars if the first surfaces are pressed.
Claim 5, 
Lines 1-2, replaced “the mounting member” with - -each mounting member- -
Claim 8, 
Line 2, replaced “the coupling member” with - -the coupling members- -
Claim 7,
The rebar coupler according to claim 1, wherein an inner peripheral surface of the coupling members is provided with a threaded portion of a desired pattern which is brought into contact with an outer peripheral surface of the corresponding first and second rebars.
Claim 9, 
Line 2, replaced “the coupling member” with - -the coupling members- -
Claim 10, 
Lines 2-3, replaced “the coupling member” with - -the coupling members- -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “first and second rebars with a housing, mounting members, a plurality of coupling members, resilient members, covers disposed on opposite sides of the housing, the claimed elements having the structural limitations as recited in the claims and specifically the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        3/27/2021